Case 1:17-cr-00213-CRC Document 193 Filed 06/05/19 Page 1 of 1
CO 109A - Rev. 3/2010

UNITED STATES DISTRICT AND BANKRUPTCY courts! I L E D
FOR THE DISTRICT OF COLUMBIA JUN - 5 2039

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

UNITED STATES OF AMERICA

 

VS. Civil/Criminal No,;  17-CR-213 (CRC)

 

)
)
)
)
MUSTAFA MUHAMMAD MUFTAH AL-IMAM )
)

 

NOTE FROM JURY

 

| dows tte Se en fn ulave | joins _«
Canssleccy fae thal Tred 3, ie on dy i viove ly ‘old 4
Consoioa cok On Devers ( at (Oo fens Ga void)
Mot tt vtol a} Se

respaasidle tes events ageoe Jete)

fn te te Lan spinod ~ Ho* hog plece act B Aw ar

 

 

 

 

 

 

 

 

 

 

Date: (2/5 AA

~ FOREPERSON
Time: z > (4 pr")
